Title: To Thomas Jefferson from Thomas Walker Maury, 7 May 1821
From: Maury, Thomas Walker
To: Jefferson, Thomas

Dear Sir.7th May 1821.Enclosed you will receive a paper enclosed to me by Mr James Maury of Liverpool, containing some seed of the Melon of Valencia, and addressed to you. My wish & intention was to have presented them in person, but something has always seemed to prevent. He says they are remarkable for combining the properties of the musk & water melon, and are a very delicious fruit.respectfully yr Ms: obtTh: Maury